Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
Claims 1-42 are cancelled. Claims 43-62 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 02, 2020 and January 19, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-44, 47, 50-53, 56 and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (US 2018/0013680 A1) in view of Yang et al. (US 2017/0367109 A1).
Regarding claim 43, Bull discloses a method comprising: assigning a user device to a network slice of a plurality of network slices (Fig. 1, paragraphs 0021-0022 discloses the mechanism of assigning plurality of slices); determining, by a computing device, whether transmissions via the network slice satisfy a target (Paragraphs 0049-0050 discloses slice utilization feedback can be provided to each token bucket scheduler via RB allocation table and legacy packet scheduler 20. The slice utilization feedback can indicate the per slice RB utilization currently in use by each vRAN slice 16.1-16.N/token bucket scheduler 18-18.N. The slice utilization feedback can be used to update the number of resources allocated to each vRAN slice 16.1-16.N. if slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice, then the token bucket scheduler for the vRAN slice can inform slice manager 28 of the under-utilization and the slice manager can perform a re-allocation of radio resources); 
based on determining whether transmissions via the network slice satisfy the target (Paragraphs 0049-0051), adjusting, by the computing device, a token counter value associated with the network slice, wherein adjusting the token counter value is based on a previous token counter value associated with the network slice (Paragraphs 0012, 0049-0051 discloses if slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice, then the token bucket scheduler for the vRAN slice can inform slice manager 28 of the under-utilization and the slice manager can perform a re-allocation of radio resources. In another example, if slice utilization feedback for a based on the adjusted token counter value (Paragraphs 0049-0051). 
Bull does not disclose the mechanism of determining a weight associated with the user device; allocating, to the user device and based on the weight associated with the user device, transmission resources; and transmitting, to the user device and using the allocated transmission resources, one or more network packets.
In an analogous art, Yang discloses determining a weight associated with the user device; allocating, to the user device and based on the weight associated with the user device, transmission resources; and transmitting, to the user device and using the allocated transmission resources, one or more network packets (Fig. 2, Paragraphs 0033-0034 disclose defining a scheduling metric for user equipment that comprises a weight function and, in some embodiments, a proportional fairness (PF) metric. The weight function is determined based on an elapsed time interval since the user equipment was previously scheduled for transmission over the air interface. The base station 115 may implement a proportional fairness (PF) scheduler (not shown in FIG. 1) that schedules the user equipment 140, 145, 150. For example, the base station 115 may schedule the user equipment 140, 145, 150 based on a PF met.  the base station determines whether there are more users that are associated with weight functions that are to be modified in response to scheduling of users in the current TTI. If so, the method 200 flows to decision block 210 and begins another iteration for another user. If there are no more users that may be eligible for 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Bull to provide scheduling the one or more user equipment in the TTI, the base station modifies the plurality of weights associated with the plurality of user equipment based on a plurality of elapsed times since the plurality of user equipment were last scheduled (Abstract, Yang).

Regarding claims 52 and 62, both comprises substantially similar limitations as disclosed above in claim 43. Figs. 4-5 discloses the structure of apparatus, comprises processor and a memory.
Regarding claims 50 and 59, Bull discloses similar limitations as described above in claim 43. One of ordinary skill in the art understand that Bull and Yang will also read on the similar limitations.
assigning a second user device to a second network slice of a plurality of network slices (Fig. 1, paragraphs 0021-0022 discloses the mechanism of assigning plurality of slices); determining, by the computing device, whether transmissions via the second network slice satisfy a second target (Paragraphs 0049-0050 discloses slice utilization feedback can be provided to each token bucket scheduler via RB allocation table and legacy packet scheduler 20. The slice utilization feedback can indicate the per slice RB utilization currently in use by each vRAN slice 16.1-16.N/token bucket scheduler 18-18.N. The slice utilization feedback can be used to update the number of resources allocated to each vRAN slice 16.1-16.N. if slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice, then the token bucket scheduler for the vRAN slice can inform slice ; 
based on determining whether transmissions via the second network slice satisfy the second target (Paragraphs 0049-0051), 
adjusting, by the computing device, a second token counter value associated with the second network slice, based on the adjusted second token counter value (Paragraphs 0012, 0049-0051 discloses if slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice, then the token bucket scheduler for the vRAN slice can inform slice manager 28 of the under-utilization and the slice manager can perform a re-allocation of radio resources. In another example, if slice utilization feedback for a given vRAN slice indicates over-utilization (e.g., utilization above a given over-utilization threshold) of resources for the vRAN slice, re-allocation of resources can be triggered for token bucket scheduler to update the resource allocation for each vRAN slice, if resources are available to re-allocate (e.g., if another vRAN slice is under-utilizing its resources). 
Bull does not disclose the mechanism of determining a second weight associated with the second user device and allocating to the second user device and based on the second weight associated with the second user device, transmission resources.

In an analogous art, Yang discloses determining a second weight associated with the second user device and allocating to the second user device and based on the second weight associated with the second user device, transmission resources (Fig. 2, Paragraphs 0033-0034 disclose defining a scheduling metric for user equipment that comprises a weight function and, in some embodiments, a proportional fairness (PF) metric. The weight function is determined based on an 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Bull to provide scheduling the one or more user equipment in the TTI, the base station modifies the plurality of weights associated with the plurality of user equipment based on a plurality of elapsed times since the plurality of user equipment were last scheduled (Abstract, Yang).
Regarding claims 44 and 53, Bull discloses wherein determining whether transmissions via the network slice satisfy the target comprises determining that transmissions via the network slice satisfy the target, and wherein adjusting the token counter value associated with the network slice comprises decreasing the token counter value associated with the network slice (Paragraphs 0012, 0049-0051 discloses if slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice, then the token bucket scheduler for the vRAN slice can inform slice manager 28 of the under-utilization and the slice manager can perform a re-allocation of radio resources. In another example, if slice utilization feedback for a given vRAN slice indicates over-utilization (e.g., utilization above a 
 or increasing the token counter value associated with the network slice (Paragraph 0073 discloses the token bucket scheduler 18.1 adds the one or more token(s) for the particular packet back to the token bucket maintained by the token bucket scheduler).
Regarding claims 47 and 56, Bull discloses wherein determining whether transmissions via the network slice satisfy the target comprises determining that transmissions via the network slice satisfy the target, and wherein adjusting the token counter value associated with the network slice comprises decreasing the token counter value associated with the network slice (Paragraphs 0012, 0049-0051 discloses if slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice, then the token bucket scheduler for the vRAN slice can inform slice manager 28 of the under-utilization and the slice manager can perform a re-allocation of radio resources. In another example, if slice utilization feedback for a given vRAN slice indicates over-utilization (e.g., utilization above a given over-utilization threshold) of resources for the vRAN slice, re-allocation of resources can be triggered for token bucket scheduler to update the resource allocation for each vRAN slice, if resources are available to re-allocate (e.g., if another vRAN slice is under-utilizing its resources) 
 or increasing the token counter value associated with the network slice (Paragraph 0073 discloses the token bucket scheduler 18.1 adds the one or more token(s) for the particular packet back to the token bucket maintained by the token bucket scheduler).
Regarding claims 51 and 60, Bull discloses determining, by the computing device, a priority level associated with the user device, wherein determining the weight associated with the user device comprises determining, based on the priority level associated with the user device, the weight associated with the user device (Paragraphs 0011, 0015 disclose proportionally fair scheduling typically prioritizes thin data traffic over heavy data traffic because the proportionally fair priority metric of each user is inversely proportional to the user's achieved short-term throughput, which is usually relatively small for thin data traffic.  the base station 115 may prioritize thin data traffic associated with the application server 105 over heavy data traffic associated with the application server 110 because the proportionally fair priority metric of each user equipment 140, 145, 150 is inversely proportional to the user's achieved short-term throughput, which is usually small for thin data traffic. Heavy data traffic may therefore be frequently interrupted by bursty, thin data traffic, which may degrade the user experience for heavy users without providing any noticeable benefit to the thin users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Bull to provide scheduling the one or more user equipment in the TTI, the base station modifies the plurality of weights associated with the plurality of user equipment based on a plurality of elapsed times since the plurality of user equipment were last scheduled (Abstract, Yang).

Regarding claims 61, Bull discloses wherein the target comprises one or more of a bitrate target, a throughput target, a latency target, or a resource share target (Paragraph 0034 disclose RBs are scheduled on a subframe basis via MAC and MAC scheduler (MAC/MAC scheduler) functionality, which feeds a given PNF (e.g., RF termination point). Typically, each UE served by a given PNF can be allocated a number of the RBs in a time-frequency grid. Generally, the more RBs that a UE is allocated and the higher the modulation order that is used in transmitting the RBs . 

Claims 46 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (US 2018/0013680 A1) in view of Yang et al. (US 2017/0367109 A1) and further in view of Park et al. (US 2018/0270895 A1).
Regarding claims 46 and 55, Yang discloses the mechanism of the weight associated with the user device (Fig. 2, Paragraphs 0033-0034 disclose defining a scheduling metric for user equipment that comprises a weight function and, in some embodiments, a proportional fairness (PF) metric. The weight function is determined based on an elapsed time interval since the user equipment was previously scheduled for transmission over the air interface. The base station 115 may implement a proportional fairness (PF) scheduler (not shown in FIG. 1) that schedules the user equipment 140, 145, 150. For example, the base station 115 may schedule the user equipment 140, 145, 150 based on a PF met.  the base station determines whether there are more users that are associated with weight functions that are to be modified in response to scheduling of users in the current TTI. If so, the method 200 flows to decision block 210 and begins another iteration for another user. If there are no more users that may be eligible for scheduling in the next TTI, data for the scheduled users is transmitted over the air interface at block 240).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Bull to provide scheduling the one or more user equipment in the TTI, the base station modifies the plurality of 
The combination of Bull and Yang don’t disclose the mechanism of receiving, from a service data adaptation protocol (SDAP) layer, a scheduling parameter, wherein determining the weight associated with the user device comprises determining, based on the scheduling parameter received from the SDAP layer.
In an analogous art, Park discloses receiving, from a service data adaptation protocol (SDAP) layer, a scheduling parameter, wherein determining the weight associated with the user device comprises determining, based on the scheduling parameter received from the SDAP layer (Paragraphs 0201-0202, 0255 discloses receiving scheduling information reporting from SDAP layer and priority handling between UEs by means of dynamic scheduling, priority handling between logical channels of one UE by means of logical channel prioritization, and/or padding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Bull to provide a method where a wireless device transmit and receive packets via an SDAP layer (Paragraphs 0261-0262). 


Allowable Subject Matter
Claims 45, 48-49, 54 and 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dowlatkhah et al. (US 2019/0191480 A1) discloses an apparatus includes a virtual network function to instantiate an end-to-end slice of a remote communications network, wherein the slice is configured to carry data over the remote communications network subject to a predefined combination of network service metrics, and a radio transceiver to establish a connection to the communications network and to transmit the data to the communications network via the slice (Paragraph 0005). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROMANI OHRI/Primary Examiner, Art Unit 2413